United States Department of Labor
Employees’ Compensation Appeals Board

 

 

)
S.B., Appellant y

)
and ) Docket No. 06-1511

) Issued:
DEPARTMENT OF THE ARMY, CORPS OF ) JUN 28 27
ENGINEERS, Washington, DC, Employer )

)
Appearances: Case Submitted on the Record
Appellant, pro se
Office of Solicitor, for the Director

ORDER REMANDING CASE

Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S, GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

On June 12, 2006 appellant filed an application for review of a March 6, 2006 decision of
the Office of Workers’ Compensation Programs.’ The appeal was docketed as 06-1511.

The Board, having reviewed the case record submitted by the Office, finds that the record
is incomplete as it does not contain the report of the February 2005 evaluation of Dr. Ritchie C.
Shoemaker, an attending Board-certified family practitioner. In the March 6, 2006 decision, the
Office hearing representative engaged in a significant discussion and analysis of the probative
value of Dr. Shoemaker’s February 2005 evaluation. The absence of this report is significant as
it precludes the Board from reviewing the grounds upon which the Office relied in determining
that appellant had not met her burden of proof to establish that she sustained an injury due to
exposure to environmental factors in the workplace.

 

' On October 18, 2004 appellant, then a 41-year-old strategic planner, filed an occupational disease claim alleging
that she sustained several injuries and conditions related to “sick building syndrome” because she was exposed to
harmful substances at work. In a January 7, 2005 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient factual and medical evidence to establish that she sustained an injury due to exposure to
environmental factors in the workplace. By decision dated and finalized March 6, 2006, the Office hearing
representative affirmed the Office’s January 7, 2005 decision.
Because the record forwarded by the Office will not allow the Board an opportunity for an
informed adjudication of the appeal, the case record will be returned to the Office for proper
assemblage and an appropriate decision issued on appellant's claim in order to preserve her right of
appeal to the Board.

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs”
March 6, 2006 decision be set aside and the case remanded for further action in conformance with
this order of the Board to be followed by an appropriate decision.

JUN 28 2007
Issued:
Washington, DC

Chief Judge

 

 
 

/ Gerson,
Employees’ Compensation Appeals Board

LEI
Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

 
